Order entered March 25, 2015




                                              In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-15-00263-CV

                            IN RE CLEVELAND NIXON, Relator

                 Original Proceeding from the Criminal District Court No. 6
                                   Dallas County, Texas
                             Trial Court Cause No. F1121243X

                                            ORDER
       Based on the Court’s opinion of this date, we CONDITIONALLY GRANT the writ of

mandamus. We ORDER the trial judge, the Honorable Jeanine Howard, Judge of Criminal

District Court No. 6, to SIGN a written order memorializing her ruling on relator’s motion for

bond pending appeal. Should the trial judge fail to comply with this order, the writ will issue.

We ORDER the trial judge to file with this Court, within ten (10) days of the date of this

order, a certified copy of her order issued in compliance with this order.


                                                       /s/   CRAIG STODDART
                                                             JUSTICE